Citation Nr: 1117962	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to February 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's current psychiatric disorder, alternatively diagnosed as major depressive disorder, recurrent, and dysthymic disorder, can not be reasonably disassociated from his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, alternatively diagnosed as major depressive disorder, recurrent, and dysthymic disorder, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, if any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

The Veteran is seeking service connection for an acquired psychiatric disorder.  He contends that he developed this condition during his military service.  Alternatively, he claims that this condition has been caused or aggravated by his service-connected disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within the first year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (emphasis added).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

Under 38 C.F.R. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran served on active duty from September 1974 to February 1987.  A December 1986 medical history report, taken pursuant to his separation examination, noted the Veteran's history of mental health treatment following a death in his family in 1976.  

A January 1995 private psychiatric evaluation noted that the Veteran reported that "he is quite depressed over two daughters who died at extremely young ages."  On his mental status examination, the only depressive symptom analogies identified were in reference to the death of his children.  The report concluded with a diagnosis of somatoform pain disorder.

A June 2005 VA examination for mental disorders noted the Veteran's history of psychiatric treatment for depression after having lost his first daughter is 1977.  The Veteran reported that he was treated at that time with Valium, and that it "messed him up big time."  He reported that he subsequently remained depressed for a few years, and that his depression lifted around 1979.  The Veteran then reported his second episode of depression after the death of his second child in 1984.  He indicated that he still becomes depressed when he thinks about it, and that he was making mistakes at work because of the depression and thinking about his daughter.  Following a mental examination, the report concluded with a diagnosis of major depressive disorder, recurrent.  The VA examiner noted, in summary, that the Veteran became depressed following the death of his infant daughter.  The VA examiner indicated that he evidently recovered, but then became depressed again following the death of his second daughter while he was in service, following which he was not treated.  The VA examiner further opined that a small percentage of his current depression was related to the physical pain he experiences and his inability to work.  The report listed a GAF score of 48, and further noted that the Veteran's GAF score would be 65 if only depression secondary to pain and the service-connected injury were considered.

In July 2010, a second VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported that his current depression was over the loss of his daughters, his son's mental state, and his sick mother.  Without any clarification, the report noted that the Veteran indicated that he first experienced depression after his discharge from the service; and that the Veteran also reported that he first felt depressed when the Army would not let him re-enlist due to his inability to pass physical requirements, secondary to his inservice injuries.  He also indicated that he becomes depressed when he visits his daughters' graves, which he does on their birthdays and during certain holidays.  The report noted that Veteran's Beck Depression Inventory II score was 24, which indicated that the Veteran endorsed moderate depressive symptoms in the last two weeks.  Following a mental status examination, the report concluded with an assessment of dysthymia.  The VA examiner opined that the Veteran's nonservice-connected disabilities were a likely contributor to the Veteran's feelings of depression, fatigue and decreased attention.  The VA examiner further noted that the Veteran did not report depressive symptoms while active in the military.  The VA examiner then opined that there was no evidence to support onset of depressive symptoms until at least two years status post military discharge, and that it was at least as likely as not that the Veteran may use the descriptor "depressed" to label a wide variety of unpleasant affects.

In February 2011, a supplemental VA medical opinion was obtained.  The VA examiner noted that the Veteran's claims folder had been reviewed.  The VA examiner then opined that there was no evidence in the Veteran's file that his depression was substantially exacerbated by his medical conditions, and that it is more likely than not that the percentage of his current dysthymia attributable to his service-connected physical conditions remained in the small range.  In support of this conclusion, the VA examiner noted, "Several things need to be pointed out.  Number 1, this individual himself says, 'My depression is my family - the loss of my daughters, my son's mental state, and my sick mother makes me depressed."

Based upon a longitudinal review of the record, the Board concludes that the Veteran's current psychiatric disorder, alternatively diagnosed as major depressive disorder, recurrent, and dysthymic disorder, can not be reasonably disassociated from his military service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  A December 1986 medical history report, taken pursuant to his separation examination, noted the Veteran's history of mental health treatment following the death of a family member in 1976 while he was in service.  A January 1995 private psychiatric evaluation noted that the Veteran reported that he remained "quite depressed over two daughters who died at extremely young ages."  On his mental status examination at that time, the only depressive symptom analogies identified were in reference to the death of his children.  The report concluded with a diagnosis of somatoform pain disorder.  As noted on his June 2005 VA examination for mental disorders, the Veteran reported that he was treated at that time with Valium, that it "messed him up big time," and that he remained depressed for years.  Thereafter, the Veteran reported his second episode of depression after having lost his second child in 1984, which was still during his military service.  On his July 2010 VA examination for mental disorders, the Veteran reported having depressed feelings whenever he visits his daughters' graves, which he does on their birthdays and during certain holidays.  The February 2011 VA medical opinion, in rebutting the notion that the Veteran's current dsythymic disorder was aggravated significantly by his service-connected disabilities, affirmatively noted that the Veteran attributes his depression, at least in part, to the death of his daughters.  

The Board finds the contentions of the Veteran concerning his post service continuity of the same symptomatology related to his inservice depression to be both competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (noting that the appellant is competent to testify regarding symptoms capable of lay observation); see also Smith v. Derwinski, 1 Vet. App. 235 (1990) (finding that determination of credibility is a function of the Board).  Specifically, the Veteran contends that he experienced symptoms of and treatment for depression during service following the death of his daughters, and that he continued to experience depressed feelings as a result of these incidents. 

Based on the totality of the evidence, and with application of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran currently has an acquired psychiatric disorder, alternatively diagnosed as major depressive disorder, recurrent, and dysthymic disorder, which was incurred during his active military service.  Accordingly, service connection for an acquired psychiatric disorder, alternatively diagnosed as major depressive disorder, recurrent, and dysthymic disorder, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, alternatively diagnosed as major depressive disorder, recurrent, and dysthymic disorder, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


